Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of claims 1-10  in the reply filed on 1/19/2022 is acknowledged.
Claims 11-25 should be canceled.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation  “A computer . . . qubit” on lines 1-8 is unclear and  confusing, as such indefinite. For example, it is unclear what the “computer-implemented”  and “pulses” at  on the qubit are, how the method can be  “implemented” or how this limitation is read on the preferred embodiment. Insofar as understood, no such, i.e.,  “target qubit” and “control bit” are seen on the drawings. The same is true for claim 6.
               In claim  5, the recitation “ receiving ” on lines 2 and 4 is confusing because it is unclear if this is additional “receiving ” or a further recitation of the previously claimed “receiving” on lines 2 and 6 of claim 1. It is unclear what the “improved error rate”, “improved fidelity” are how receiving the pulses can “facilitate”. The same is true for claim 10.
              In claim 6, it is unclear what the computer executable components” on line 2 are, how the computer can execute the components since. it does not have a structural relationship with the memory. The same is true for claim 10.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-10 are rejected under 35 USC 102 (a((2) as being anticipated by Sumeru et al ("Engineering Cross Resonance Interaction in Multi-modal Quantum Circuits”, 23 December 2019 (2019-12-23)) cited on the IDS filed on 7/8/2021.
   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claims 1 and 6, Sumeru et al discloses the device as shown on Figures 1-4b comprising: 
-receiving, by an inherent system coupled to an inherent processor, both a cross- resonance pulse and a decoupling pulse at a target qubit, wherein the cross- resonance pulse propagates to the target qubit via a control qubit (D1: Figure 1; Figure 4a; p.4, l col, 2nd §; "The echoed CR sequence consists of two cross resonance pulses with opposite signs separated by 4 pi pulse on control qubit."};

-receiving, by the system, both a phase-inverted cross-resonance pulse and a phase-inverted decoupling pulse at the target qubit, wherein the phase-inverted cross-resonance pulse propagates to the target qubit via the control quit (D1: Figure 1; Figure 4a; p.4, 1 col, end §; "The echoed CR sequence consists of two cross resonance pulses with opposite signs separated by a pi pulse on control qubit."). 
Regarding to claims 2 and 7,  wherein  the cross-resonance pulse and the phase-inverted cross-resonance pulse comprise: substantially same amplitudes and pulse periods (D1: Figure 4a; 9.4, | col., end §); and substantially same 180 degree phase differences (D1: Figure 4a; p.4, 1. col, 2nd §:; Figure S71).
Regarding to claims 3 and 8, wherein the decoupling pulse and the phase-inverted decoupling pulse comprise substantially are 180 degree phase differences (D1: Figure 4a; p.4, 1. col, end §).
Regarding to claims 4 and 9, wherein the cross-resonance pulse, the decoupling pulse, the phase-inverted cross- resonance pulse, and the phase-inverted decoupling pulse are at a resonant frequency of the target qubit (D1: Tithe; Figure 1; Figure Se}.
Regarding to claims 5 and 10,  further discloses receiving, by the system, both the cross-resonance pulse and the decoupling pulse simultaneously ai the target qubit (D1: Figure 1; Figure 4a; p.4, 1. col., 2nd §): and receiving, by the system, both the phase-inverted cross-resonance pulse and the phase-inverted decoupling pulse simultaneously at the target qubit (DT: Figure 1; Figure 4a; p.4, 1. col, 2nd §), thereby facilitating at least one of improved error rate of a quantum gate comprising the target qubit and the control qubit, improved fidelity of the quantum gate, or 

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.



/DINH T LE/Primary Examiner, Art Unit 2842